Citation Nr: 0934858	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  04-42 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
low back strain, currently evaluated as 40 percent disabling. 

2.  Entitlement to a compensable evaluation for defective 
hearing prior to July 6, 2005, and as of June 1, 2009, and in 
excess of 30 percent between July 6, 2005, to May 31, 2009.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to 
February 1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

In June 2009, the Veteran and his wife testified at a 
personal hearing before the undersigned Acting Veterans Law 
Judge.  A transcript of that hearing has been associated with 
the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the June 2009 hearing, the Veteran testified he was 
currently receiving treatment at the VA outpatient clinics in 
Dallas, Texas, and Tyler, Texas.  The Board finds that such 
records must be obtained, as the most recent VA treatment 
records in the claims file are from early 2008.  The Veteran 
submitted a copy of an August 2009 treatment record from the 
Dallas clinic showing treatment for his defective hearing.  
He did not waive initial consideration of that evidence by 
the RO.  38 C.F.R. § 20.1304(c) (2008).  Thus, the Board 
cannot review this evidence in the first instance.  

The Veteran indicated at the hearing he had filed a claim for 
Social Security Administration disability benefits, which had 
been denied.  The Board finds that these records would be 
relevant to the issues on appeal.

The Veteran also testified he felt the service-connected low 
back disability had worsened since it was last examined in 
January 2008.  Thus, a new examination will be ordered to 
enable the Board to evaluate the current severity of the 
disability.  See VA O.G.C. Prec. Op. No. 11-95 (April 7, 
1995) (another VA examination is required when disability in 
question has undergone an increase in severity since the time 
of the last VA examination).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the VA treatment records from 
February 2008 to the present from the 
Dallas, Texas, outpatient treatment 
clinic, which should include the treatment 
records from the Tyler, Texas, outpatient 
treatment clinic as well.  

2.  Obtain the Social Security 
Administration decision and the evidence 
relied upon in its decision regarding the 
Veteran's application.  Note that under 
38 U.S.C. § 5103A(b)(3), VA is obligated 
to continue trying to obtain evidence from 
a Federal department or agency "unless it 
is reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile."

3.  Schedule a VA spine examination to 
determine the nature and extent of the 
service-connected residuals of low back 
strain.  All indicated tests and studies are 
to be performed.  The claims folder must be 
made available to the examiner for review of 
the case.

(a)  Provide the range of motion of the 
lumbar spine (extension, forward flexion, 
left and right lateral flexion and left and 
right rotation), expressed in degrees.

(b)  Determine whether the low back exhibits 
weakened movement, excess fatigability, or 
incoordination attributable to the service 
connected back disorder and, if feasible, 
these determinations should be expressed in 
terms of the degree of additional range of 
motion loss due to any weakened movement, 
excess fatigability, or incoordination.  
Express an opinion as to whether pain could 
significantly limit functional ability 
during flare-ups or when the back is used 
repeatedly over a period of time.  This 
determination should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to pain 
on use or during flare-ups.

(c)  Identify any associated neurological 
manifestations associated with the service-
connected low back disability.  The severity 
of each neurological sign and symptom should 
be reported.

(d)  State whether degenerative disc disease 
of the lumbar spine results in 
incapacitating episodes, and if so, the 
duration of the episodes over the past 12 
months should be reported.  This should also 
be addressed for each year beginning in 2004 
to the present.

The examiner should note that for VA 
purposes an incapacitating episode is a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician.

A complete rationale for any opinion 
expressed should be provided.  It is 
requested that the examiner discuss the 
prior medical evidence in detail and 
reconcile any contradictory evidence. 

4.  Readjudicate the Veteran's claims for 
increased ratings for residuals of low back 
strain and defective hearing.  For any 
benefit not granted in full, send the 
Veteran and his representative a 
Supplemental Statement of the Case and give 
them an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

